Citation Nr: 1511471	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-34 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating higher than 30 percent for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



REMAND

The Veteran served on active duty from October 1965 to October 1967.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran last underwent a VA examination in conjunction with this claim in September 2012.  In his November 2012 VA Form 9, the Veteran indicated that his heart disease had worsened.  VA's duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Although the Veteran has submitted an ischemic heart disease disability benefits questionnaire (DBQ) dated in May 2014, this is insufficient for rating purposes for two reasons.  First, it refers to an out-of-date left ventricular ejection fraction (LVEF) reading.  (This DBQ reflects a January 11, 2011 left ventricular ejection fraction (LVEF) of 50 percent.  The January 3, 2011, LVEF of record is 50 to 55 percent and the more recent September 2012 examination notes a LVEF of 75 percent.)  Second, this DBQ contains multiple different handwritings without any indication as to the identity of the additional writer or writers.  Therefore, a new examination is necessary to understand the current level of impairment.

The record notes that some of the Veteran's reported symptoms may be associated with other, non-service connected disabilities.  If the examiner find this to be the case, he or she is asked to identify any such symptoms and to specifically state to which non-service connected disability they are attributable.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, the Veteran has indicated that this disability renders him unable to secure or follow substantially gainful employment.  Thus, the examiner is asked to provide an opinion regarding the impact of this disability on the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to address the current severity of his ischemic heart disease.  The claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted, including METs testing and LVEF.

The examiner is asked to consider all of the Veteran's subjective symptoms.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  If any of the Veteran's reported symptoms are more accurately attributed to another condition, the examiner should so state.

Finally, the examiner is asked to describe the effect that the Veteran's heart disability has on his ability to secure or follow substantially gainful employment.

2.  Thereafter, readjudicate the claim in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

